ATTACHMENT A



                                             LEGAL NOTICE

                             THIS NOTICE MAY AFFECT YOUR RIGHTS;

                                      PLEASE READ CAREFULLY

THIS NOTICE AND ITS CONTENTS HAVE BEEN AUTHORIZED BY THE UNITED STATES
                       COURT OF FEDERAL CLAIMS.



TO: ALL PAST OR PRESENT EMPLOYEES OF DEFENDANT FROM THREE YEARS PRIOR
  TO THE DATE OF THIS NOTICE UNTIL THE PRESENT WHO ENCUMBERED AT ANY
TIME A GS-1801 IMMIGRATION OFFICER (“IO”) OR GS-0132 INTELLIGENCE RESEARCH
   SPECIALIST (“IRS”) POSITION WITHIN THE U.S. DEPARTMENT OF HOMELAND
   SECURITY, U.S. CITIZENSHIP AND IMMIGRATION SERVICES OFFICE OF FRAUD
 DETECTION AND NATIONAL SECURITY AND HAD THEIR FLSA EXEMPTION STATUS
                  CONVERTED FROM EXEMPT TO NON-EXEMPT

         The purpose of this notice is to inform you of the existence of a collective-action lawsuit in which
you are potentially eligible to participate because you may be similarly situated to the Plaintiffs that
originally brought the lawsuit. This notice is also intended to advise you how your rights under the
Federal Fair Labor Standards Act (“FLSA”) may be affected by this lawsuit, and to inform you of the
procedure for participating in this suit, should you choose to do so.

                                  DESCRIPTION OF THE LAWSUIT

        Fourteen employees who encumbered one of the two positions listed above (the “Plaintiffs”) have
sued Defendant in the United States Court of Federal Claims alleging that Defendant improperly failed to
pay them proper overtime during the course of their employment with Defendant. Plaintiffs allege that
they are entitled to overtime and that Defendant's failure to pay them overtime properly violated the law.
The case name is Barry, et al. v. United States of America, Case No.: 13-457C.

         Plaintiffs are suing to recover unpaid wages from three (3) years prior to the making of a claim
for owed damages. Plaintiffs are also seeking to recover liquidated damages, attorney fees, and costs
associated with the litigation. The United States denies any and all liability and no ruling on the merits of
this case has been made.

         The Plaintiffs have retained the law firm of Snider & Associates, LLC, to represent their interests
in this matter. Snider & Associates, LLC can be contacted at the following information:

Snider & Associates, LLC
600 Reisterstown Road; 7th Floor
Baltimore, Maryland 21208
Phone: (410) 653-9060
Fax: (410) 653-9061
Web: www.sniderlaw.com

                          COMPOSITION OF THE COLLECTIVE ACTION

        The named Plaintiffs seek to sue on behalf of themselves and also on behalf of other employees
with whom they are similarly situated. The Plaintiffs and the Defendant have provisionally agreed that
similarly situated employees in this matter are all past or present employees of Defendant from three
years prior to the date of this Notice until the present who encumbered at any time a GS-1801
Immigration Officer (“IO”) or GS-0132 Intelligence Research Specialist (“IRS”) position within the U.S.
Department of Homeland Security, U.S. Citizenship and Immigration Services office of Fraud Detection
and National Security and had their FLSA exemption status converted from exempt to non-exempt.

         This notice is only for the purpose of determining the identity of those persons who wish to be
involved in this case and has no other purpose. Your right to participate in this suit may depend upon a
later decision by the United States Court of Federal Claims that you and the representative Plaintiffs are
actually similarly situated.

                       YOUR RIGHT TO PARTICIPATE IN THIS LAWSUIT

        If you fit the definition above, you may have a right to participate in this lawsuit.

                               EFFECTS OF JOINING THIS LAWSUIT

        If you choose to join in this lawsuit, you will be bound by the judgment, whether it is favorable or
unfavorable. You will also be bound by, and will share in, any settlement that may be reached on behalf
of the employees who have filed or opted in to this lawsuit. By joining this lawsuit, you designate the
Named Plaintiffs as your agents to make decisions on your behalf concerning the litigation, the method
and manner of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel concerning
fees and costs, and all other matters pertaining to this lawsuit.

         These decisions and agreements made and entered into by the representative Plaintiffs will be
binding on you if you join this lawsuit. The representative Plaintiffs in this matter have entered into a
contingency fee agreement with Plaintiffs’ counsel, which means if there is no recovery, there will be no
attorney’s fees or costs chargeable to you. If there is a recovery, plaintiffs’ counsel may receive a part of
any settlement obtained or money judgment entered in favor of all members of the collective action or
Plaintiffs’ counsel may receive attorney fees and costs separate and apart from any settlement or
judgment. You may request a copy of the contingency fee agreement executed by the named Plaintiffs in
this matter from Plaintiffs’ counsel at the address, telephone number or facsimile number that appear in
this Notice.

                      NO LEGAL EFFECT IN NOT JOINING THIS LAWSUIT

         If you choose not to join this lawsuit, you will not be affected by any judgment or settlement
rendered in this case, whether favorable or unfavorable to the collective action. You will not be entitled to
share any amounts recovered by the parties to the collective action. You will be free to file your own
lawsuit, subject to any defenses that might be asserted. Claims under the Fair Labor Standards Act must
be brought within two years of when the claim accrues. However, if your employer’s violation of the Fair
Labor Standards Act was “willful” your claim has to be brought within three years of the date when it
accrued. The pendency of this lawsuit will not prevent the statute of limitations as to any claims you
might have from running against you.

                            HOW TO PARTICIPATE IN THIS LAWSUIT

        Enclosed you will find a form entitled “Opt-In Consent Form.” If you choose to join this lawsuit,
and thus participate in any recovery that may result from this lawsuit, you may read, sign and return the
consent form. The consent form should be sent to

Jacob Y. Statman, Esq,
Snider & Associates, LLC
600 Reisterstown Road; 7th Floor
Baltimore, Maryland 21208
Phone: (410) 653-9060
Fax: (410) 653-9061
Email: jstatman@sniderlaw.com

         The signed consent form must be returned to Mr. Statman on or before [insert date]. If your
signed consent form is not promptly returned, you will not participate in any recovery obtained against
defendant in this lawsuit. If you have questions about filling out or sending the consent, please contact
Plaintiffs’ counsel at the contact information contained in this Notice. It is strongly recommended that
you contact Snider & Associates after submitting your consent form to confirm receipt.

        You may also participate in this lawsuit by retaining the services of a lawyer of your own
choosing. If you decide to participate in this suit through another attorney, your attorney must file a
“Consent to Join” form on or before [insert date]. The address of the court is: United States Court of
Federal Claims, 717 Madison Place N.W., Washington, D.C. 20005.

                                   NO RETALIATION PERMITTED

       Federal law prohibits the United States, or any of its Agencies to retaliate against you in any way
because of any decision you might make to take part in this case or to exercise your rights under the Fair
Labor Standards Act.

                                    ADDITIONAL INFORMATION

       Additional information about this notice or the lawsuit may be obtained from Snider &
Associates, LLC. Please refrain from contacting the court with questions or requests for information.